Title: To Thomas Jefferson from Richard Claiborne, 13 March 1781
From: Claiborne, Richard
To: Jefferson, Thomas



Sir
Williamsburg 13th March 1781

I do myself the honor to inform your Excellency that Baron Steuben has this moment left this to meet the Marquiss Delafayette at Yorktown. Part of the troops have landed. It is probable the Marquiss will be in Williamsburg to-night.
The necessity of ordering all the Vessels to be at Hoods without loss of time, your Excellency will judge of and direct accordingly. I have yet had no direction respecting the shipping, therefore am a stranger to their situation in either of the Rivers.
The horses come in much to my satisfaction. However I cannot say there will be enough at present.
Your Excellency shall hear frequently from me. I have the honor to be with much respect & esteem yr. Excellency’s most obt. Servt,

R Claiborne

